Name: Commission Implementing Regulation (EU) 2016/80 of 13 January 2016 entering a name in the register of protected designations of origin and protected geographical indications (Ã £Ã Ã ±Ã Ã ¯Ã ´Ã ± Ã £Ã ¿Ã Ã »Ã Ã ±Ã ½Ã ¯Ã ½Ã ± Ã Ã Ã ®Ã Ã ·Ã  (Stafida Soultanina Kritis) (PGI))
 Type: Implementing Regulation
 Subject Matter: regions of EU Member States;  marketing;  Europe;  foodstuff;  consumption
 Date Published: nan

 26.1.2016 EN Official Journal of the European Union L 17/3 COMMISSION IMPLEMENTING REGULATION (EU) 2016/80 of 13 January 2016 entering a name in the register of protected designations of origin and protected geographical indications (Ã £Ã Ã ±Ã Ã ¯Ã ´Ã ± Ã £Ã ¿Ã Ã »Ã Ã ±Ã ½Ã ¯Ã ½Ã ± Ã Ã Ã ®Ã Ã ·Ã  (Stafida Soultanina Kritis) (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(3)(b) thereof, Whereas: (1) Pursuant to Article 50(2)(a) of Regulation (EU) No 1151/2012, the application from Greece to register the name Ã £Ã Ã ±Ã Ã ¯Ã ´Ã ± Ã £Ã ¿Ã Ã »Ã Ã ±Ã ½Ã ¯Ã ½Ã ± Ã Ã Ã ®Ã Ã ·Ã  (Stafida Soultanina Kritis) was published in the Official Journal of the European Union (2). (2) On 26 June 2014, the Commission received a notice of opposition from Izmir Commodity Exchange (Turkey). This notice of opposition was followed by a reasoned statement of opposition sent by letter of 26 August 2014. (3) The Commission examined the opposition and found it admissible within the meaning of Article 10 of Regulation (EU) No 1151/2012. By letter of 26 September 2014, it therefore, invited the interested parties to engage in appropriate consultations to seek agreement among themselves in accordance with their internal procedures. (4) No agreement was reached between the parties within the time limit. (5) Given that no agreement was reached, the Commission should adopt a decision in accordance with the procedure referred to in Article 52(3)(b) of Regulation (EU) No 1151/2012. (6) The opponent claims that the application does not comply with the conditions laid down in Articles 5, 6(3), 6(4) and 7(1) of Regulation (EU) No 1151/2012. In the opinion of the opponent, the characteristics of the product are not distinctive, since climate and soil conditions, which are a determinant element for the product's quality, are the same as in Turkey. Furthermore, the words sultan and sultaniye have their etymological origin in Turkey (i.e. in Anatolia). Soultanina would, therefore, be attributable to Turkey. Besides, a product named Aegean Sultana, similar to Ã £Ã Ã ±Ã Ã ¯Ã ´Ã ± Ã £Ã ¿Ã Ã »Ã Ã ±Ã ½Ã ¯Ã ½Ã ± Ã Ã Ã ®Ã Ã ·Ã  (Stafida Soultanina Kritis) is claimed to have been registered as Protected Designation of Origin in Turkey and to have become a trade mark. The presence of the term Soultanina in the Greek name would accordingly pose a threat to the Turkish registered name, create unfair competition and mislead the consumers. The term Soultanina is finally homonymous with a name already in the register and therefore may not be registered. The application therefore should be rejected overall. (7) Despite the abovementioned allegations submitted by the opponent, the PGI Ã £Ã Ã ±Ã Ã ¯Ã ´Ã ± Ã £Ã ¿Ã Ã »Ã Ã ±Ã ½Ã ¯Ã ½Ã ± Ã Ã Ã ®Ã Ã ·Ã  (Stafida Soultanina Kritis) should be registered for the following reasons. (8) It is not disputed that the name originates in Anatolia. However, since Soultanina has become admittedly the name of a vine variety which is cultivated in many countries, it is no longer linked to the place of origin. It may, therefore, legally refer to a product that does not originate from Anatolia. Soultanina was already classified as a vine variety under Commission Regulation (EEC) No 3800/81 (3), now repealed. In the currently applicable legal framework, Soultanina was notified as a wine grape variety under Article 63(1), point (d), of Commission Regulation (EC) No 607/2009 (4). (9) As regards the specific characteristics of Ã £Ã Ã ±Ã Ã ¯Ã ´Ã ± Ã £Ã ¿Ã Ã »Ã Ã ±Ã ½Ã ¯Ã ½Ã ± Ã Ã Ã ®Ã Ã ·Ã  (Stafida Soultanina Kritis) (PGI), the single document correctly and exhaustively describes the link between the specific qualities of the product and the geographical area. It is characterised by high sugar content (minimum 75 %) and low moisture content (maximum 16 %). The calcareous soils of Crete give plants that produce very good quality fruit, as it contains more sugar. The low rainfall and long hours of sunshine in July-August, when the grapes are ripening, has a favourable impact on sugar concentration. Rain during this period leads to dilution of the sugars in the grapes, which affects their quality. The hot, dry conditions and the practice of dipping the grapes in an alkaline solution before they are dried result in rapid loss of water and a simultaneous increase in sugars, so the darkening stops and the sultanas acquire their characteristic colour. Izmir Commodity Exchange has not given a valid reasoning to challenge these statements. (10) Turkey's product Aegean Sultanas is not a PDO registered according to the EU law. It has no specific protection under Regulation (EU) No 1151/2012. In particular, it cannot be considered liable to prevent the registration of a homonymous name under Article 6(3) of Regulation (EU) No 1151/2012. In any event, Soultanina is not the name of a product which is homonymous with Aegean Sultanas. (11) The name Soultanina in itself is not likely to mislead consumers on the origin of the product since it is commonly known as a vine variety which can be cultivated worldwide. In addition, in this specific case, the name Soultanina is accompanied by a geographical term (Kritis) which eliminates any hypothetical doubt on the origin of the product. (12) Notwithstanding the protection granted to Ã £Ã Ã ±Ã Ã ¯Ã ´Ã ± Ã £Ã ¿Ã Ã »Ã Ã ±Ã ½Ã ¯Ã ½Ã ± Ã Ã Ã ®Ã Ã ·Ã  (Stafida Soultanina Kritis), the name Soultanina may continue to be used within the territory of the Union, provided the principles and rules applicable in its legal order are respected. (13) The opposition does not refer the exact references of the alleged registered trade mark. No mention is made of a trade mark registered by Turkey in the EU territory. (14) For the abovementioned reasons it is to conclude that the name Ã £Ã Ã ±Ã Ã ¯Ã ´Ã ± Ã £Ã ¿Ã Ã »Ã Ã ±Ã ½Ã ¯Ã ½Ã ± Ã Ã Ã ®Ã Ã ·Ã  (Stafida Soultanina Kritis) (PGI) should be entered in the register of Protected Designation of Origin and Protected Geographical Indications. (15) The measures provided for in this Regulation are in accordance with the opinion of the Agricultural Product Quality Policy Committee, HAS ADOPTED THIS REGULATION: Article 1 The name Ã £Ã Ã ±Ã Ã ¯Ã ´Ã ± Ã £Ã ¿Ã Ã »Ã Ã ±Ã ½Ã ¯Ã ½Ã ± Ã Ã Ã ®Ã Ã ·Ã  (Stafida Soultanina Kritis) (PGI) is registered. The name in the first paragraph identifies a product from Class 1.6. Fruit, vegetables and cereals fresh or processed set out in Annex XI to Commission Implementing Regulation (EU) No 668/2014 (5). Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 January 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 101, 5.4.2014, p. 7. (3) Commission Regulation (EEC) No 3800/81 of 16 December 1981 determining the classification of vine varieties (OJ L 381, 31.12.1981, p. 1). (4) Commission Regulation (EC) No 607/2009 of 14 July 2009 laying down certain detailed rules for the implementation of Council Regulation (EC) No 479/2008 as regards protected designations of origin and geographical indications, traditional terms, labelling and presentation of certain wine sector products (OJ L 193, 24.7.2009, p. 60). (5) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36).